FILED
                             NOT FOR PUBLICATION                             JAN 03 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERT O’ROURKE,                                 No. 11-55118

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00302-W-POR

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Albert O’Rourke appeals pro se from the district court’s judgment

dismissing for failure to prosecute his action alleging federal and state law claims

related to eviction and unlawful detainer proceedings against O’Rourke. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Al-

Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing O’Rourke’s

action because O’Rourke failed to serve his amended complaint, to respond to the

district court’s notice regarding potential dismissal of his action for failure to

prosecute, and to provide a credible explanation for his inaction and delay. See

Fed. R. Civ. P. 41(b); Al-Torki, 78 F.3d at 1384 (discussing factors to be

considered in dismissing an action for failure to prosecute).

      O’Rourke’s contentions regarding defendants’ alleged conspiracy to try to

obtain nuclear weapons studies and related information allegedly stored in the

O’Rourke residence are not supported by the record.

      AFFIRMED.




                                            2                                        11-55118